Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

2.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/29/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



3.) Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation “wherein the control unit changes the imaging direction so as to display the subject at a predetermined position in the predetermined region, based on the subject not being in the predetermined region”. However, it is unclear as to what is meant by a subject is displayed at a predetermined position in the predetermined region based on the subject not being in the predetermined region. How is the subject in a region displayed as being in the region when not being in the region? As a result, claim 2 is indefinite. 

Claim 5 recites the limitation “wherein the control unit changes the imaging direction after an elapse of a predetermined time from when the subject is determined to be not in the predetermined region”. It is unclear as to what is meant by the underlined limitation to the claim. The claim is generally narrative and indefinite, failing to conform with current U.S. practice.  This underlined portion of the claim appears to be a literal translation into English from a foreign document and is replete with grammatical errors.


Regarding dependent claim 3, the claim depends either directly or
indirectly from claim 2, and thus inherits all the limitations of claim 2. Based
on the dependence and the foregoing rejection to claim 2, claim 3 is also
rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.


[No prior-art was found for claims 2-3 as currently written]. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.) Claim(s) 1, 5, 7 and 13-15 is/are rejected under 35 U.S.C. 102 (a2) as being anticipated by Ansley (US Pub No.: 2022/0060662A1).

With regard to Claim 1, Ansley discloses an imaging apparatus (Camera apparatus, Abstract, Paragraphs 0022, 0026; Figures 2, 6) configured to change an imaging direction and to perform wireless communication (The camera 200 surveys at least two areas indicated by solid lines using a motorized assembly, Figure 2; Paragraphs 0026-0028), the imaging apparatus comprising: 
at least one memory storing instructions (Memory, Paragraph 0070); and 
at least one processor that is configured, upon execution of the stored instructions (Processor, Paragraphs 0068-0070), to act as: 
a position identification unit (Processor 630, Figure 6) configured to identify a position of a subject based on an incoming direction of a radio wave received from a wireless apparatus (mobile device 150) (Camera 200 is shown surveying area 220 in solid lines and surveying area 225 in dashed lines. Server complex 140 directs camera 200 to survey area 220 or area 225 using camera presets. Server complex 140 also may utilize pan, tilt and/or zoom settings of the camera to surveil a continuous set of positions between area 220 and area 225. Wireless beacon 210 is located in area 220 and wireless beacon 215 is located in area 225, Paragraphs 0026-0027; Figure 2. When the mobile device 150 enters either of areas 220 and 225, it detects a wireless beacon and sends a signal (reports an alert) to a server 140 which in turn uses the camera to focus on the area where the beacon and wireless apparatus are located, Figures 2, 10 and Paragraphs 0026-0029, 0083-0088) held by the subject (The mobile device is carried by a person, Paragraph 0023), and 
a control unit configured to, based on the identified position of the subject (based on the position of device 150 which is carried by a person), perform control to change the imaging direction based on the subject not being in a predetermined region of a captured image (The direction of the camera can be changed using a pan, tilt or zoom, from one region to another if the subject holding the device 150 is not in a region where the beacon has the strongest signal strength, Paragraph 0029 and Figure 2), and not to change the imaging direction based on the subject being in the predetermined region (If the subject/person holding the device 150 is in a region where the beacon has the strongest signal strength, this is determined as being the predetermined region which has the most relevant image data of the video feed, Paragraphs 0028-0029; Figure 2).

In regard to Claim 5, Ansley discloses the imaging apparatus according to claim 1, wherein the control unit changes the imaging direction (pans the camera from area to area) after an elapse of a predetermined time from when the subject is determined to be not in the predetermined region (Server complex 140 may further be configured with information linking the locations of wireless beacon 210 and 215 with the path of camera 200 as it pans from area 220 to area 225. In embodiments, server 245 may contain the databases linking wireless beacons 210 and 215 with areas 220 and 225, as well as camera 200, Paragraph 0027. Device 150 is transiting areas 220 and 225 along path 260. When device 150 enters area 220 it detects wireless beacon 210 and wireless beacon 215, but wireless beacon 210 has a higher signal strength than wireless beacon 215 when device 150 is in area 220. If device 150 crosses to area 225, then wireless beacon 215 will have a higher signal strength than wireless beacon 210, Paragraph 0028 and Figure 2. The camera pans to where the signal strength is the highest which is where the subject isn’t (i.e. subject is determined to be not in the predetermined region)). 

With regard to Claim 7, Ansley discloses the imaging apparatus according to claim 1, further comprising an interval control unit configured to control a transmission interval for transmitting the radio wave from the wireless apparatus (Device 150 communicates with management server complex 140 using a wireless network connection through radio system 170 which is in turn communicatively connected with server complex 140. In embodiments, the wireless portion of the connection may include a cellular data network, an LMR network, or a wireless local area network, such as a Wi-Fi network or a CBRS network. The connection of radio system 170 to management server 140 may be wired or wireless or a combination of wireless and wired technologies. When device 150 enters area 120, it detects wireless beacon 110. When it leaves area 120, it no longer detects wireless beacon 110. Device 150 stores the identification and signal strength of the wireless beacons currently detected, Paragraphs 0023, 0027, 0047-0050; Figure 2). 


With regard to Claim 13, Ansley discloses the imaging apparatus according to claim 1, wherein the position identification unit identifies the position of the subject based on a direction finding function of Bluetooth® (The wireless beacon device used to identify the position of the subject does so using a variety of protocols to transmit signals announcing their presence. For example, iBeacon is a protocol developed by Apple as a variation of the Bluetooth Low Energy protocol, Paragraphs 0004-0005, 0026).


Method Claim 14 and computer program storing Claim 15 correspond to apparatus claim 1 and are also rejected as discussed in the above rejection to apparatus claim 1 (Also see Paragraph 0077). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.) Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ansley (US Pub No.: 2022/0060662A1) as applied to claim 1 above, and further in view of Yang et al. (US Pub No.: 2021/0120159A1).

With regard to Claim 4, Ansley dose not explicitly disclose the imaging apparatus according to claim 1, wherein the control unit changes the imaging direction at a speed that allows a background object to be visible in the captured image. Yang et al. teach of changing an imaging direction at a speed that allows a background object to be visible in a captured image, (Yang et al. disclose a lens control method is applied to a camera module with an OIS motor. The module includes a lens, an OIS motor, an OIS motor driver module, and an imaging sensor. The method includes: obtaining a first speed and a first direction of a to-be-photographed object in a moving process, an object distance between the to-be-photographed object and the lens, and an image distance between the lens and the imaging sensor; calculating a second speed and a second direction based on the first speed, the first direction, the object distance, and the image distance; and sending a control signal to the OIS motor driver module, so that the OIS motor driver module drives the OIS motor to control the lens to move at the second speed and in the second direction, Abstract and Paragraph 0009, 0074 of Yang et al.. 
Yang et al. teach that the camera module with an optical image stabilization OIS motor is used to capture the to-be-photographed object in the moving process, and the capturing process is used to automatically capture the moving object. The second speed and the second direction required by the lens for movement are determined by using the first speed and direction used for movement of the to-be-photographed object, the object distance, and the image distance, and then the lens is driven by the OIS motor in the camera module to move on two axes on the horizontal plane, to track the to-be-photographed object, so that a clear and background-stretched image of the to-be-photographed object can be photographed, Paragraph 0074 of Yang et al.. It would have been obvious and well-known to one of ordinary skill in the art, before the effective filing date of the claimed invention, to enable the imaging apparatus in the teachings of Ansley to change an imaging direction at a speed that allows a background object to be visible in a captured image as taught by Yang et al., because it allows for the photographed image to be clear when a moving object is photographed, Paragraphs 0004, 0009 of Yang et al.). 
6.) Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ansley (US Pub No.: 2022/0060662A1) as applied to claim 1 above, and further in view of Vankipuram et al. (US Pub No.: 2021/0368105A1).

In regard to Claim 12, Ansley discloses the imaging apparatus according to claim 1, wherein the predetermined region is a central region of the captured image. Vankipuram et al. teach of a predetermined region being a central region of a captured image, (Vankipuram et al. teach of a system that includes a video capture device to broadcast an image of a streaming participant. A motion platform moves the video capture device in response to a control command. A controller receives location data associated with the participant. The controller positions the video capture device such that the participant's location within the image is adjusted by the control command. The control command is adjusted according to participant movement detected by changes in the location data, Abstract of Vankipuram et al.. 
Vankipuram et al. teach that the pan tilt zoom camera (or motion platform) can be equipped with an IR sensor. The camera is then adjusted by a controller to facilitate that beacons transmitted from the headset are centered in its frame, Paragraphs 0014, 0021-0022 of Vankipuram et al.. It would have been obvious and well-known to one of ordinary skill in the art before the effective filing date of the claimed invention to enable the imaging apparatus in the teachings of Ansley to have a predetermined region being a central region of a captured image as taught by Vankipuram et al., because this indicates that the signal strength of the beacon is an a maximum in helping determine and retrieve location data of a participant/subject, Paragraphs 0010, 0022 of Vankipuram et al.). 


7.) Allowable Subject Matter
i.) Claims 6 and 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

ii.) Claims 2-3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128. The examiner can normally be reached Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697